DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s amendments/arguments, see pages 11-15, filed 11/19/2020, with respect to the pending claims 1-20 have been fully considered and are persuasive.  The rejection of all pending claims has been withdrawn, thus this application is in condition for allowance.

Allowable Subject Matter
1.	Claims 1 - 20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance.
           In terms of Claim 1, the prior art of record doesn’t teach alone or in combination:          
          determine a magnitude of power for charging the battery by the wired connection, based on the strength of the communication signal; and           
          charge, using the power received by the wired connection from the external power source with the power receiving circuit, the battery with the power of the determined magnitude, in combination with the remaining claim elements of claim 1.
As to claims 2-13, the claims are allowed as being dependent over on the allowed claim (claim 1).

In terms of Claim 14, the prior art of record doesn’t teach alone or in combination:
determining a magnitude of power for charging the battery by the wired connection, based on the strength of the cellular communication signal; and 
charging, using the power received by the wired connection from the external power source with the power a power receiving circuit of the electronic device, the battery with power of the determined magnitude, in combination with the remaining claim elements of claim 14.
As to claims 15-20, the claims are allowed as being dependent over on the allowed claim (claim 14).

Conclusion
3.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
The US Patent Application Publication by Park (US # 20110062914).
The US Patent Application Publication by Gao et al. (US # 20170093197).
The US Patent Application Publication by Lampinen (US # 20150372529).
Neither Park, Gao nor Lampinen teaches alone or in combination a processor of the electronic device capable of obtaining strength of the communication signal and 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Isla can be reached on (571)271-5056.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MOHAMMED JAMEEL SHARIEF
Examiner
Art Unit 2859



/NATHANIEL R PELTON/Primary Examiner, Art Unit 2859